Haskell, J.
The joint bill of two creditors of a deceased debtor, whose estate was represented insolvent in the probate court, against an alleged fraudulent grantee of the debtor and his administrator, to recover certain land supposed to have been voluntarily and without consideration conveyed by the debtor in his lifetime to the respondent grantee in fraud of creditors.
The executor or administrator of an insolvent estate is charged by law with the collection and distribution of all the assets of the deceased, including property conveyed by the deceased in fraud of creditors ; and to accomplish this result he may have the aid both of courts of law and of equity, even where the deceased, if alive, could have no relief. The legal representative of an insolvent estate is a trustee for the various persons interested in the distribution of the estate according to their respective legal and equitable interests. Caswell v. Caswell, 28 Maine, 235; Pulsifer v. Waterman, 73 Maine, 233; McLean v. Weeks, 61 Maine, 277, 65 Maine, 411; Reed v. Reed, 75 Maine, 264.
Dicta in some of these cases indicate that the legal representative has the sole right to maintain an action or suit to recover assets for the benefit of an insolvent estate, even though he refuses to attempt their recovery; but whether upon tender of indemnity to the representative, followed by his refusal to sue *61in equity to recover estate conveyed by the deceased in fraud of creditors, one or more creditors may not maintain their bill to recover the same for the benefit of all creditors entitled to share in it by making the representative a party respondent upon apt averments, thereby virtually making the suit one in his behalf, it is unnecessary to now decide, for the bill does not aver any refusal of the respondent administrator to perform his full duty in recovering the property, said in the bill to have been conveyed in fraud of creditors.
It is clear however, that the present bill cannot be maintained, if for no other reason, for want of equity, inasmuch as it seeks a preference for the orators over other creditors of like merit.
In the settlement of insolvent estates, the aim of the law is "to produce an equitable, pro rata distribution of all that remains of the dead man’s property or effectsand to best serve this purpose, a recovery by the legal representative, or by creditors in his behalf, of assets that ought to be distributed, is the most efficacious method, and the only one that commends itself to a court of equity. If the orators would have individual relief, let them seek it in an action at law, and not ask a court of equity to give them an inequitable preference over other creditors of of equal merit with themselves.
If the debtor were alive, the orators could not maintain this bill against the fraudulent grantee, inasmuch as they have not exhausted their remedy at law. Howe v. Whitney, 66 Maine, 17; Baxter v. Moses, 77 Maine, 465; and after he is dead, why should they have equitable relief that they could not have in his lifetime ?
Nor can the bill be maintained under the act of 1876 as an equitable garnishee process, for neither the allegations in the bill nor the parties to it bear proper relations to a suit of that kind. Donnell v. Railroad, 78 Maine, 567.

Exceptions overruled. Bill dismissed with costs on the exceptions.

Peters, C. J., Walton, Virgin, Libbey and Emery, JJ., concurred.